PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                Nos. 10-1265 and 10-2332

MINARD RUN OIL COMPANY; PENNSYLVANIA INDEPENDENT OIL AND GAS
          ASSOCIATION; ALLEGHENY FOREST ALLIANCE;
               COUNTY OF WARREN, PENNSYLVANIA

                                             v.

              UNITED STATES FOREST SERVICE, an agency of the
                          U.S. Department of Agriculture;
      TOM TIDWELL, in his official capacity as Chief of the U.S. Forest Service;
                KENT P. CONNAUGHTON, in his official capacity
          as regional Forester for the U.S. Forest Service, Eastern Region;
                 LEANNE M. MARTEN, in her official capacity as
                Forest Supervisor for the Allegheny National Forest;
        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA;
       FOREST SERVICE EMPLOYEES FOR ENVIRONMENTAL ETHICS;
                       ALLEGHENY DEFENSE PROJECT;
                                   SIERRA CLUB


                                   Forest Service Employees for Environmental Ethics,
                                   Allegheny Defense Project, Sierra Club,
                                                                     Appellants

                  Before: FUENTES, CHAGARES and ROTH, Circuit Judges



                               ORDER AMENDING OPINION

       At the direction of the Court, the opinion filed on September 20, 2011 is amended
to delete the statute citation appearing in footnote 3 on page 10 of the opinion as follows:

       Drilling in the ANF is regulated by the Pennsylvania Department of
       Environmental Protection (DEP) and subject to a permit process. A permit is
       usually obtained before applying for an NTP. As an affected landowner, the
      Service has the right to participate in the permit process and challenge the terms of
      a permit.


For the Court,


Marcia M. Waldron, Clerk

Date: March 7, 2012